UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6418



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CHARLIE WADE POWELL,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. Richard C. Erwin, Senior
District Judge. (CR-88-193, CA-96-753-6)


Submitted:   August 14, 1997              Decided:   August 21, 1997


Before NIEMEYER, Circuit Judge, and BUTZNER and PHILLIPS, Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charlie Wade Powell, Appellant Pro Se. Benjamin H. White, Jr.,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders granting his

motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997), and

denying his motion for reconsideration. We have reviewed the record

and the district court's opinion accepting the recommendation of

the magistrate judge and find no reversible error. Accordingly, we
deny a certificate of appealability and dismiss the appeal on the

reasoning of the district court. United States v. Powell, Nos. CR-
88-193; CA-96-753-6 (M.D.N.C. Jan. 22 & Mar. 7, 1997). We further

deny Appellant's motion for a copy of the record on appeal. We dis-

pense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2